Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 2 August 2021.  Claims 1, 11, 20 have been amended.  Claims 8-10, 18-19 have been canceled.  Claims 1-7, 11-17, 20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 11-13, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0233367 A1) in view of Woodard (US 2010/0185389 A1) and further in view of Nilsson (US 2014/0148203 A1).

Claim 1.  Chen discloses a method comprising: 
causing display of a representation of a geographical area at a plurality of client devices that include a first client device, utilizing a scaleable architecture that is simultaneously accessed by a plurality of users using location-based services on web browsers, desktop computers, mobile phones, PDAs, and in-car navigation/embedded computers, transmitted over a network, and stored in persistent devices (P. 0033), presenting a 
the representation of the geographical area comprising a presentation of a set of artifacts at locations within the representation of the geographical area, the set of artifacts including at least a first artifact associated with an object, a resource is a map object that can represent land, water, road, railroad, city/state boundaries, houses, golf courses, cemeteries, or any "points of interests" on the map (P. 0035), a feature is a resource object and can refer to anything on a map that is of interest, such as a moving object like transportation or people, and is represented as an overlay (P. 0051), feature resources are associated with a location or have geometries and are suitable for display (P. 0057), icons of geo-strollers are displayed on a map display and can be idling or moving (P. 0079) wherein a geo-stroller is characterized by “basic information” (P. 0083) and be defined by a role that performs a function (P. 0092) or a geo-stroller can have a relationship to another geo-stroller (P. 0101) an object can be anything, including roads, bridges, buildings, people, businesses, events, trees, signs, dead animals, services, etc (P. 0108) A geo-stroller is analogous to the claimed object and the icon or message associated with the geo-stroller (Fig. 19) is analogous to the claimed artifact
the first artifact comprising artifact attributes that include a first status, the first status correlated with a first graphical property, the appearance of the icon representing a geo-stroller in indicative of the relationship of the geo-stroller to another geo-stroller (P. 0101) an overlay can present information about resource objects and features and a jurisdiction can determine localized information to be displayed for resources and features within a specific jurisdiction, wherein the information is dynamically updated in real-time according to the status of the object, e.g. open/close hours, services provided, reviews (P. 0128, 0129) This information is not annotated by a user; 
receiving an update to the … object, the update … of the object … corresponding with a second status of the first artifact from among the presentation of the set of artifacts … correlated with a second graphical property and a permission that defines a set of access criteria of the first artifact, if a first geo-stroller intersects a second geo-stroller, the first geo-stroller may request to be friends with the second geo-stroller and a message is displayed for the first geo-stroller (P. 0101, Fig. 19) in addition, a menu is displayed that offers different options for interacting with the second geo-stroller (P. 0104) In addition to the dynamic real-time updates to the objects, status of users by be determined when one geo-stroller intersects with another geo-stroller ; 
storing the update that includes the permission to the first artifact at a memory location associated with the geographical area within a database, utilizing a scaleable architecture that can be simultaneously accessed by a plurality of users supporting location-based services, information that can be implemented by data structures can be manipulated in memory (RAM), run on web browser, desktop computers, mobile phones, PDAs, and in-car navigation/embedded computers, transmitted over network, and stored in persistent devices (P. 0033) The data that is manipulated by users and represents relationships or interactions is stored in persistent storage; 
presenting an indication of the update to the first artifact associated with the geographical area at the plurality of client devices, in response to the storing the update to the first artifact at the memory location associated with the geographical area within the database, the life-line of embodiments of the present invention is the ability to perform any service as long as it is geographical location based, the key mechanism to support search and retrieval of information associated with locations lies with the design of the underlying data structures for memory and storage (P. 0045), the fundamental indexing method allowing information retrieval over a geographical map is through an ; and 
updating the presentation of the first artifact among the set of artifacts within the representation of the geographical area at the first client device based on the set of access criteria of the permission associated with the first artifact, a set of user attributes associated with the first client device, and the second graphical property assigned to the first artifact, in response to the receiving the indication of the update, a user may have a default icon as a stranger and users that have become connected are represented by updated icons ad users that have become connected (P. 0101) can interact with each other (P. 0103) including adding an annotation on an object (P. 0104) only members of a group may access, display, annotate objects in an overlay associated with the group (P. 0125) The icons for geo-strollers are updated depending on the relationship of the geo-strollers.

first speed of travel of the object, as disclosed in the claims.  However, in the same field of invention, Woodard discloses a GPS system (P. 0013) calculates a vehicles velocity (P. 0014) and determines a vehicle’s updated velocity (P. 0018) wherein the vehicle’s position is constantly updated and the vehicle’s velocity V and projected path are calculated (P. 0028) when at least one position in the path of the vehicle requiring a change in the velocity of the vehicle is identified, the system calculates the distance D from the position of interest and updates the vehicle velocity V calculation (P. 0030) Woodard clearly determines a first velocity and a second velocity.  Therefore, considering the teachings of Chen and Woodard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine artifact attributes … include a first status based on a first speed of travel of the object with the teachings of Chen.  One would have been motivated to combine artifact attributes … include a first status based on a first speed of travel of the object with the teachings of Chen in order to help a user in Chen distinguish between idling geo-strollers and moving geo-strollers in order to assign different interest levels based on motion.

Chen does not disclose receiving an update to the artifact attributes of the first artifact associated with the object, the update indicating a second speed of travel of the object, the second speed of travel corresponding with a second status of the first artifact … , the second speed of travel  correlated with a second graphical property and a a GPS system (P. 0013) calculates a vehicles velocity (P. 0014) and determines a vehicle’s updated velocity (P. 0018) wherein the vehicle’s position is constantly updated and the vehicle’s velocity V and projected path are calculated (P. 0028) when at least one position in the path of the vehicle requiring a change in the velocity of the vehicle is identified, the system calculates the distance D from the position of interest and updates the vehicle velocity V calculation, wherein based on the vehicle’s updated velocity, distance to a point of interest and environmental conditions (P. 0030) an alert may be displayed to the user (P. 0032).  Since a vehicle’s velocity is calculated and updated, then different velocities are being determined.  In the same field of invention, Nilsson discloses a beacon registers its position and identity by sending a message to the landscape service, with a certain frequency, containing the location of the beacon obtained via a GPS system, or the message can be sent on some event such as a change in direction or speed of the beacon (P. 0032) wherein visibility of information associated with a beacon can be determined by policies set by a user (P. 0054) based on geographical parameters or information content associated with the beacons, for example, browsers and beacons may be required to present appropriate digital certificates attesting to their (or their users') membership in certain .  Therefore, considering the teachings of Chen, Woodard and Nilsson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving an update to the artifact attributes of the first artifact associated with the object, the update indicating a second speed of travel of the object, the second speed of travel corresponding with a second status of the first artifact … , the second speed of travel  correlated with a second graphical property and a permission that defines a set of access criteria of the first artifact with the teachings of Chen and Woodard.  One would have been motivated to combine receiving an update to the artifact attributes of the first artifact associated with the object, the update indicating a second speed of travel of the object, the second speed of travel corresponding with a second status of the first artifact … , the second speed of travel  correlated with a second graphical property and a permission that defines a set of access criteria of the first artifact with the teachings of Chen and Woodard in order to help a user in Chen distinguish between idling geo-strollers and moving geo-strollers in order to assign different interest levels based on motion.

Claim 2.  Chen, Woodard and Nilsson disclose the method of claim 1, and Chen further discloses the artifact attributes include a location of the first artifact, and wherein the change includes a change of the location, a feature can be a moving object (P. 0051, 0053).  

members of a group may add objects to a resource or feature overlay (C. 0125).  

Claim 5.  Chen, Woodard and Nilsson disclose the method of claim 1, and Chen further discloses the set of artifacts includes the first artifact and a second artifact, and the user input includes a request to form a connection between the first artifact and the second artifact, and wherein the method further comprises: generating a presentation of the connection between the first artifact and the second artifact within the representation of the geographical area, a use may define an overlay (P. 0117) with jurisdiction controls that provide localized information about resources, features and objects defined by the overlay jurisdiction (P. 0128, 0129) That is, the resources, features and objects are connected by being included in the jurisdiction of an overlay.  

Claim 6.  Chen, Woodard and Nilsson disclose the method of claim 1, and Chen further discloses generating a panel within the representation of the geographical area, the panel including an indication of the update to the first artifact; and causing display of the overlays may be defined for groups with group access and displayed to members of the group and annotations, markups, and added objects by a member of the group will be displayed to the members of the group (P. 0125).  

Claim 7.  Chen, Woodard and Nilsson disclose the method of claim 1, and Chen further discloses receiving a layer that comprises a set of artifacts and indications of locations of the set of artifacts along the representation of the geographical area; and transmitting the layer to the plurality of client devices, overlays may be defined for groups with group access and displayed to members of the group and annotations, markups, and added objects by a member of the group will be displayed to the members of the group (P. 0125).  

Claim 8.-10. (Canceled)  

Claims 11-13, 15-17 are directed to system (comprising: one or more processors and executable instructions accessible on a computer-readable medium) claims similar to the method claims of Claims 1-3, 5-7 and are rejected with the same rationale.

Claim 18.-19. (Canceled)  

Claim 20 is directed to non-transitory machine-readable medium (storing instructions that, when executed by one or more processors of a machine, cause the machine to .

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0233367 A1) in view of Woodard (US 2010/0185389 A1) and Nilsson (US 2014/0148203 A1) and further in view of Dolph et al. (US 2007/0268310 A1).

Claim 4.  Chen, Woodard and Nilsson disclose the method of claim 1, but do not disclose the artifact attributes include a shape of the first artifact, and wherein the change caused by the user input includes a change of the shape of the first artifact, as disclosed in the claims.  However, Nilsson discloses that the first user’s image is modified to show content associated with the first user when the triggering event occurs (P. 0071).  In the same field of invention, Dolph discloses a user may configure a map graphic marker by changing a color of the graphic marker, changing a shape of the graphic marker, changing a border or outline of the graphic marker, adding a shading or shadow to the graphic marker, or any combination of changes to the graphic marker (P. 0101).  Therefore, considering the teachings of Chen, Woodard, Nilsson and Dolph, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the artifact attributes include a shape of the first artifact, and wherein the change caused by the user input includes a change of the shape of the first with the teachings of Chen, Woodard and Nilsson.  One would have been motivated to combine the artifact attributes include a shape of the first artifact, and wherein the change caused by the user input includes a change of the shape of the first artifact with the teachings of Chen, Woodard and Nilsson in order to give the user more control over the types of changes, edits, annotations and information provided to a user in order to ensure that a user has a more accurate understanding of the information provided.

Claim 14 is directed to a system (comprising: one or more processors and executable instructions accessible on a computer-readable medium) claim similar to the method claim of Claim 4 and is rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
In the pending Office Action, the Examiner asserts that various portions of the Nilsson reference discloses a system which performs operations that include, “receiving an update to the speed of travel of the object, the update to the speed of travel corresponding with a second status of

…
receiving an update to the artifact attributes of the first artifact associated with the object, the update indicating a second speed of travel of the object, the second speed of travel corresponding with a second status of the first artifact from among the presentation of the set of artifacts, the second speed of travel correlated with a second graphical property and a permission that defines a set of access criteria of the first artifact
…
As discussed above, the Nilsson fails to disclose each and every limitations recited in independent claim 1, as currently amended, and which also appear in independent claims 11 and 20. Claims 4 and 14 each depend from claims 1 and 11, respectively. The cited reference to Dolph and Chen likewise fails to supply the elements of the independent claims that were shown above to be missing from Nilsson. Furthermore, these dependent claims each contains additional patentable subject matter.

The examiner has combined new prior art reference Woodard with Chen for the amended limitations.  While Nilsson does in fact disclose a beacon associated with a user device registers its position and identity by sending a message to a (landscape) service, with a certain frequency, containing the location of the beacon obtained via a GPS system, or the message can be sent on some event such as a change in direction or speed of the beacon, Nilsson does not explicitly disclose detecting a first speed and then a second speed, and then performing some action based on the detected second speed.  Woodard discloses a GPS system calculates a vehicles velocity, and determines a vehicle’s updated velocity, wherein the vehicle’s position is constantly updated and the vehicle’s velocity V and projected path are calculated.  When at least one position in the path of the vehicle requiring a change in the velocity of the vehicle is identified, the system calculates the distance D from the position of interest and updates the vehicle velocity V calculation.  The combination of Woodard and Nilsson with Chen allows Chen to determine the relevance of the relationships between the user and the other geo-strollers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        9/27/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177